      Case 1:20-cr-00357-ELR-RDC Document 6 Filed 09/17/20 Page 1 of 1
                                                              FILED IN OPEN COURT
                                                                          U.S.D.C. -Atlanta

                                                                        . SEP 17 2020
                                                                     JAMES N. HATTEN, Clerk
                                                                  By:       (] 11/)!Yl
                                                                            \JI I I   \   Deputy Clerk
                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   UNITED STATES OF AMEIUCA
                                              Criminal Action No.
            V.
                                               l:20-CR-357
   NICHOLAS JOSEPH TINDALL




                        , Motion to Unseal Indictment     ,

   The United States of America, by Byung J. Pak, United States Attorney, and
Ryan K. Buchanan, Assistant United States Attorney for the Northern District of
Georgia, moves this court to unseal the Indictment in the above-styled case and
in support thereof shows that Defendant Tindall has been arrested.
   WHEREFORE, the government respectfully requests that the Indictment be
unsealed.

                                        Respectfully submitted,

                                        BYUNGJ.PAK
                                           United States Attorney·



                                            ssistant United States Attorney
                                        Georgia Bar No. 623388
                                        Ryan.Buchanan@usdoj.gov
